Citation Nr: 0722721	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-27 869	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the RO that, in 
pertinent part, denied service connection for PTSD.


FINDING OF FACT

In July 2007, the Board received a written communication from 
the veteran stating that he wished to cancel his pending 
appeal; as of that date, the Board had not yet promulgated a 
final decision on the issue presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2006).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, by way of a written 
communication received at the Board in July 2007, stated that 
he wished to cancel his pending appeal.  As of that date, the 
Board had not yet promulgated a final decision on the issue 
presented.  Because the veteran has clearly expressed a 
desire to terminate the appeal, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on the appeal at the time of the request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204 (2006).  
Accordingly, further action by the Board on this appeal is 
not appropriate, and the appeal will be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


